843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brian K. MOORE, Plaintiff-Appellant,v.George WILSON, et al., Defendants-Appellees.
No. 87-6142.
United States Court of Appeals, Sixth Circuit.
April 11, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Kentucky prisoner, seeking appointment of counsel, appeals the judgment of the district court dismissing his 42 U.S.C. Sec. 1983 civil rights complaint.  Upon review, we conclude that plaintiff filed timely objections to the report and recommendation of the United States magistrate as calculated under Fed.R.Civ.P. 6(a) and (e).  Article III of the Constitution requires that the district court make de novo review of the magistrate's report and recommendation when a party files timely and specific objections.   See Thornton v. Jennings, 819 F.2d 153, 154 (6th Cir.1987);  United States v. Shami, 754 F.2d 670, 672 (6th Cir.1985);  Hill v. Duriron Co., 656 F.2d 1208, 1214-15 (6th Cir.1981).  Examination of the September 28, 1987 order reveals that no such review was made in this case.


4
Accordingly, plaintiff's motion for appointment of counsel is denied and the judgment of the district court as filed September 28, 1987, is vacated and the case is hereby remanded for de novo review.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation